Holmes, J.,
concurring in part and dissenting in part. Although I concur in the conclusion of the majority as set forth in Part I of this opinion, I am very disturbed by this majority opinion in that it unnecessarily erodes the longstanding principle of employment-at-will. The majority states the law as set forth in Mers v. Dispatch Printing Co. (1985), 19 Ohio St. 3d 100,19 OBR 261, 483 N.E. 2d 150, to the effect that a demonstration of detrimental reliance *138on specific promises of job security can create an exception to the employment-at-will doctrine. However, upon the facts here, the majority misapplies the law of Mers.
We start with the premise that this court in Mers did not discard the employment-at-will doctrine, but only modified it in a limited sense. In order to present an issue regarding a wrongful discharge there must be a clear showing of a specific promise of job security, and of a detrimental reliance upon such promise. Here, the trial court, after reviewing the extensive record presented to it by way of depositions upon the motion for summary • judgment, concluded that ap-pellee Helmick failed to adduce any evidence to establish a genuine issue of fact regarding alleged representations by the defendants.
Appellee Helmick was required to respond to the motion for summary judgment with evidentiary materials establishing genuine issues of material fact regarding her claim for wrongful discharge. Civ. R. 56(E) states in part:
“* * * When a motion for summary judgment is made and supported as provided in this rule, an adverse party may not rest upon the mere allegations or denials of his pleadings, but his response, by affidavit or as otherwise provided in this rule, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him.”
Helmick had the burden of coming forward with evidence showing that there was a genuine issue for trial on the theory of wrongful discharge.
The facts in this case are distinctly different than in Mers. In that case, this court held that the doctrine of promissory estoppel could apply to oral at-will employment agreements if the employer should have reasonably expected its representation to be relied on by its employee, and if the employee engaged in or forbore from some action as a result of the representation. In Mers, the representation was the statement that the employee would be reinstated if the criminal charges were favorably resolved. This representation created a genuine issue of material fact, and this court held that summary judgment was inappropriate. On remand, the jury returned a verdict for the plaintiff, which was modified on appeal, in Mers v. Dispatch Printing Co. (1988), 39 Ohio App. 3d 99, 529 N.E. 2d 958.
Here, the trial court had all the basic facts before it concerning the alleged representations made by the defendants as well as the evidence of any alleged detrimental reliance thereon. The record reflects no evidence of substantial promises made by defendants. Helmick admitted in her deposition that defendants never made any representations regarding the exact duration of her anticipated employment, either before or during her employment. Helmick relies solely on the alleged representations of Charles Bray and Terry Theye that she was doing satisfactory work and could continue in her employment as long as her job performance was satisfactory.
Essentially, Helmick contends that affirmation of the indefinite term of her employment, coupled with general expressions of satisfaction with her job performance, somehow eliminated the employment-at-will relationship, and created a duty on the part of defendants to permanently employ her, or to terminate her only for just cause. While this and other courts in Ohio have recognized that specific promises can modify the employment-at-will relationship, no court has gone this far.
Appellee cites a number of cases *139showing the tendency of courts to entertain claims of wrongful discharge where there have been specific oral representations by the employer, relied upon by the employee. Exemplary of these cases is Helle v. Landmark, Inc. (1984), 15 Ohio App. 3d 1,15 OBR 22, 472 N.E. 2d 765. The facts in Helle illustrate the difference between forbearance which can serve as consideration and conduct which will not serve as consideration. In Helle, termination of the plaintiffs’ employment appeared imminent through the closing of the business. To induce the employees to stay until the business closed, the employer made certain representations regarding severance benefits. The employees’ forbearance from seeking other employment was more than what the employer might otherwise have expected under the circumstances. This is distinctly different from an employee who merely receives favorable evaluations, unspecific assurances, and vague discussions regarding opportunities for advancement. In the latter circumstance, there is no bargained-for exchange. In the former, there is.
This court has preserved the doctrine of employment-at-will for sound public policy reasons. To further these policies this court should impose standards that would require claimants to establish something more than vague statements of encouragement or general discussions of career development. This court should require plaintiffs, like Helmick, to prove representations regarding duration and security of employment that are sufficiently specific and precise that a reasonable person would conclude that the employer has committed itself to a policy other than employment-at-will; and has chosen, by such words, to follow a policy that employment would be terminated only for just cause. A lesser standard will tend to turn efforts to boost morale and improve productivity into binding obligations of employment for an indefinite period.
Further, the former employee must be required to prove that he or she took some specific action, declined some specific, identifiable and verifiable opportunity of employment, or experienced some specific loss, in order to establish reasonable reliance. Here, Helmick contends that she failed to seek employment elsewhere as a result of the alleged statements of defendants Bray and Theye. Although she did not remember the name of the company, the name of the person who interviewed her, or the precise date when she was interviewed, Helmick contends that she sought employment with a publishing company. She admitted, however, that she never was offered a job by the publishing company. She also vaguely recalled that she might have had interviews with, and might have received offers of some nature from, some of four other potential employers, although she did not recall the potential employers’ names. She recalled that she might have rejected some of the offers that might have been made by some of these employers whom she might have interviewed with. Finally, she submitted a resume to WTVN, a local television station, approximately a year before accepting her employment at Cincinnati Word Processing, and had a telephone conversation and an interview with a representative of WTVN regarding her availability for employment shortly before she started working at Cincinnati Word Processing. She testified that she was offered a job by WTVN in June or July 1984, which she declined. Significantly, this alleged offer of employment occurred prior to August 16,1984, and September 1984, the dates apparently specified in Hel-*140mick’s interrogatory answers as the respective dates when Bray and Theye allegedly made the representations that she could continue her employment as long as she did good work.
This evidence creates no genuine issue of fact regarding detrimental reliance. Helmick had admitted that her declination of WTVN’s alleged offer of employment occurred long before Bray and Theye allegedly promised that she could continue her employment as long as she did a good job. A party cannot assert that she relied upon a promise in taking some action if she took the action before the promise was communicated to her.
Based upon all that was before it, the trial court followed the law of Ohio in existence prior to this opinion and, applying such law and standards, properly granted summary judgment to the defendants on plaintiff Helmick’s wrongful discharge claims.